TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00477-CV



                                     In re James Earl Crayton


                        ORIGINAL PROCEEDING FROM BELL COUNTY



                             MEMORANDUM OPINION



                Relator James Earl Crayton, an inmate in the Texas Department of Criminal Justice,

filed a pro se petition for writ of mandamus asking this Court to compel the trial court to grant his

“Motion Requesting New Trial Newly Discovered Evidence.” See Tex. Gov’t Code Ann. § 22.221

(West 2004); Tex. R. App. P. 52. We deny the petition.

                Mandamus relief is an extraordinary remedy. In re Southwestern Bell Tel. Co.,

235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding); In re Braswell, 310 S.W.3d 165, 166 (Tex.

App.—Amarillo 2010, orig. proceeding). To be entitled to mandamus relief in a criminal case, a

relator must establish that: (1) he has no other adequate legal remedy to redress the alleged harm,

and (2) under the relevant facts and law, the act sought to be compelled is purely ministerial, not

involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court of

Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding); State ex rel. Hill v. Court

of Appeals for Fifth Dist., 34 S.W.3d 924, 927 (Tex. Crim. App. 2001) (orig. proceeding). An act

is ministerial if it does not involve the exercise of any discretion and the relator has a clear right to

relief. State ex rel. Hill, 34 S.W.3d at 927; In re Daisy, 156 S.W.3d 922, 924 (Tex. App.—Dallas
2005, orig. proceeding). The relief sought must be clear and indisputable, such that its merits are

beyond dispute. See State ex rel. Hill, 34 S.W.3d at 927-28; Daisy, 156 S.W.3d at 924.

               Consideration of a request or motion that is properly filed and before the court is a

ministerial act. State ex rel. Hill, 34 S.W.3d at 927; State ex rel. Curry v. Gray, 726 S.W.2d 125,

128 (Tex. Crim. App. 1987) (orig. proceeding). Crayton’s motion, however, is not properly filed and

before the trial court. Under the Texas Rules of Appellate Procedure, a motion for new trial must

be filed within 30 days after the date the trial court imposed sentence. Tex. R. App. P. 21.1(a),

21.4(a). The power to grant a motion for new trial is an exercise of “particular authority” by a court

of “limited jurisdiction.” State v. Holloway, 360 S.W.3d 480, 485-86 (Tex. Crim. App. 2011) (citing

Drew v. State, 743 S.W.2d 207, 223 (Tex. Crim. App. 1987)). When the statutory timetable is not

followed, the trial court lacks jurisdiction to thereafter rule on the merits of the motion for new

trial. Id.

               Crayton asserts in his petition that he filed his motion for new trial on

February 21, 2012.       The record reflects that he was sentenced by the trial court on

September 9, 1997.1       Crayton’s request—made 15 years after sentencing—is untimely.

Consequently, the trial court lacks jurisdiction to rule on the merits of his motion and has no

ministerial duty to act upon the motion.

               We deny Crayton’s petition for writ of mandamus.




        1
          This Court issued an opinion affirming Crayton’s conviction on June 25, 1998. See
Crayton v. State, No. 03-97-00643-CR (Tex. App.—Austin June 25, 1998, pet. ref’d) (mem. op.),
available at http://www.3rdcoa.courts.state.tx.us/opinions/HTMLopinion.asp?OpinionId=3410.


                                                  2
                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: August 2, 2012




                                              3